Case 1:16-cr-00281-PGG Document 956 Filed 03/02/21 Page 1of 8

To: Clerk of Court, U.S. Dist. Court, SDNY

From: Brandon Green Reg. # 56400-054
Defendant, Pro Se

Re: Case No. 16 Cr. 281--002 (PGG)

Date: February 24, 2021

NOTICE TO CLERK REGARDING ACCOMPANYING DOCUMENTS

Ta the Honorable Clerk of this Court:

Please take Notice that I've sent herewith several pleadings which | ask to be filed and
uploaded immediately to my Docket. The only thing that is not sent herewith is Exhibit(s) "C"
and "D", which goes with the “Index to Exhibits". Those Exhibits wilt be mailed to the Court

separately.

lf there are any questions, comments, of concerns, please feel free to contact me and
let me know. Thank you and have a wonderful day.

Best Regards,

 

Brandon Green Reg. 56400-054

 
Case 1:16-cr-00281-PGG Document 956 Filed 03/02/21 Page 2 of 8

L

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

— x
UNITED STATES OF AMERICA,
Plaintiff,
- against -
BRANDON GREEN, etal.,
Defendant, Pro Se.
x

 

Case No. 16 Cr. 281--002 (PGG)}

MOTION FOR RECONSIDERATION, AND

SUPPORTING MEMORANDUM [FN 1]

1, Introduction

The Defendant, Brandon Green, Pro Se, Respectfully Submits this Motion For Reconsideration and
Supporting Memorandum to move this Honorable Court to Reconsider and set-aside its Order, dated
February 10, 2021, vacating it's previous Order, dated November 19, 2020 (hereafter the "Nov. 19
Order) (Doc. No. 907}, and, moreover refusing to hear Mr. Green's ineffective assistance of counsel!
claims prior to sentencing. This Motion is filed under Federal Rules of Criminal Procedure, Rule 60(b),

and Local Rule 49.1(d). The information in support of this Motion is:

Il. Conclusion

The District Court should set-aside the Court's February 10, 2021 Order, and should move
forward with continuing to address Mr. Green's post-conviction claims challenging his conviction(s).

 
Case 1:16-cr-00281-PGG Document 956 Filed 03/02/21 Page 3 of 8

lil. Some Relevant Law

~ Federal Rules of Criminal Procedure; Motions for Reconsideration

do not have a specific provision for motions for

The Federal Rules of Criminal Procedure
he Southern District of New York does. See Local

reconsideration; however, the Local Criminal Rules for t

Criminal Rule, Rule 49.1(d)

~ Local Criminal Rule 49.1 Service and Filing of Motion Papers, Motions for Reconsideration

Local Rule 49.1(d), states, in pertinent part, that:

ument of a Court order determining a motion shall be filed

A Motion for reconsideration or rearg
determination of the original motion.

and served within fourteen (14) days after the Court's

~ Reconsideration; Criminal Cases; Civil Standard

The Standard for reconsideration among the civil and criminal rules are largely the same. United

States v. Lisi, 2020 U.S. Dist. 49473, 2020 WL 1331955, at *2;

~ Federal Rules of Civil Procedure, Rule 60. Relief from Judgment or Order

Rule 60(b), of the Federal Rules of Civil Procedure Governing reconsideration of a court’s prior

judgment or order, states:

Grounds for Relief from a Final Judgment, Order, or Proceeding. On Motion and just terms, the

court may relieve a party or its lagal representative from a final judgment, order, or proceeding for the

following reasons:

(1) mistake, inadvertence, surprise or excusable neglect;

 
Case 1:16-cr-00281-PGG Document 956 Filed 03/02/21 Page 4 of 8

(2) newly discovered evidence that, with reasonable diligence, could not have been discovered in
time to move for a new trial under Rule 59(b);

(3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an
opposing party;

(4) the judgment is void;

{5} the judgment has been satisfied, released, or discharged; it is based onan earlier judgment that
has been reversed or vacated; or applying it prospectively is no longer equitable; or

(6} any other reason that justifies relief.
~ Motion for Reconsideration; Excusable Neglect

The Supreme Court has identified four factors that the court should consider when deciding a
claim of excusable neglect: (1) prejudice to the non-moving party, (2) the length of the delay and the
impact on judicial proceedings, (3) the reason for the delay and whether the delay was under the control
of the moving party, and (4} whether the moving party acted in good faith. Pioneer Inv. Servs. Co.
Brunswick Assocs. Ltd. P’Ship, 507 U.S. 380, 395, 113 S. Ct. 1489, 123 L. Ed. 74 (1993);

~ Decision to Grant; Motion for Reconsideration

Reconsideration should be granted only when the moving party “identifies an intervening
change of controlling law, the availability of new evidence, or the need to correct a clear error or
prevent manifest injustice." United States v. Langs, 2020 U.S. Dist. LEXIS 56363 (Decided: April 13, 2020)
(Quotations in Original) (Citations Omitted).

MEMORANDUM IN SUPPORT OF RECONSIDERATION

UNDER LOCAL RULE 49.1(d)}

Pursuant to Local Rule, Rule 49.1(d}, Mr. Green submits this Memorandum to apprise this Court
of the grounds supporting this Motion for Reconsideration:

 
Case 1:16-cr-00281-PGG Document 956 Filed 03/02/21 Page 5of 8

lil, The Grounds Supporting this Motion

A. Some Relevant Facts & Background Information

Mr. Green submits that the relevant facts and background information supporting this Motion
for Reconsideration are contained in the accompanying Affidavit of Facts; and, Mr. Green fully adopts
and incorporates such herein this Motion.

B. Argument & Analysis

The District Court should reconsider and set-aside the Feb. 10 Order, and should moreover
decide to hear Mr. Green's claims of, inter alia, ineffective assistance of counsel, the facts of which are
submitted in the accompanying “Affidavit of Facts" in support of Mr. Green's post-conviction claims (this
was sent herewith this Motion}. Mr. Green argues that this is necessary in Order to prevent a manifest
injustice, and it should also be done in light of the facts Submitted in the accompanying "Affidavit of
Facts" in support of this Motion (hereafter the "Supporting Affidavit").

Furthermore, this Court should reconsider and set-aside the Feb. 10 Order on account that it
was the result of judicial bias and prejudice harbored by the Judge - who issued it - against Mr. Green.
The Judge's bias and prejudice is reflected in the fact that his decision and Order were completely
arbitrary and totally unreasonable. Prior to the Feb. 10 Order, Mr. Green had, on many occasions,
informed the District Court of the fact that he did not have all the information he needed in order to
adequately pursue his [AC - and other - claims, he made it clear that it took a while for him to get the
Waiver Form, and, he moreover informed the District Court in a recent Motion for Extension of Time
that the Institution (MDC} was out of paper for the printer, thereby preventing him from, inter alia,
printing out and moreover completing the Affidavit of Facts in support of his IAC claims. Furthermore,
Mr. Green submits that he did submit the Waiver Form in “on time" when he gave it to Institutional Staff
for delivery to this Court on February 8, 2021 (one (1) day before it was due). See Sides v. Baldwin, 782
Fed. Appx. 49, 2019 U.S. Dist. LEXIS 31358 (2d. Cir. 2019) (Under the prison mailbox rule, a pro se
prisoner's complaint is deemed filed upon its delivery to prison authorities for transmittal to the District
Court). Accordingly, the Judge who issued the Feb. 10 Order should have given Mr. Green a grace
period, to see if he did in fact file the Waiver Form on time, before the Judge issued said Order--which
he has clearly demonstrated that he did.

Either way, considering arguendo that the District Court is not of the opinion that the Judge who
issued the Feb. 10 Order was bias and prejudice against Mr. Green, said Order should still be
reconsidered and set-aside to prevent a manifest injustice [FN 2], see United States v. Langs, 2020 U.S.
Dist. LEXIS 56363 (Decided: April 2020); and/or, because of the fact that the District Court did not wait
to see if Mr. Green actually timely submitted the Waiver Form, pursuant to the prison mailbox rule, and,
because he could not have submitted the Affidavit of Facts previously because, inter alia, there was no
paper for the printer at the institution. See Shrader v. CST Transp. Inc., 70 F. 3d 255, 257 (2d. Cir. 1995)
(A motion for reconsideration “will generally be denied unless the moving party can point to controlling
Case 1:16-cr-00281-PGG Document 956 Filed 03/02/21 Page 6 of 8

decisions or data the court overlooked--matter, in other words, that might reasonably be expected to
alter the conclusion reached by the court).

IV. Relief Sought

WHEREFORE the Defendant, Brandon Green, Pro Se, respectfully PRAYS that this Honorable
Court will reconsider and set-aside the Feb. 10 Order, and decide to hear Mr. Green's ineffective
assistance of counsel and other claims - prior to sentencing -, raised in the accompanying Affidavit in
support of post-conviction claims.

IT IS SO PRAYED on this 23rd day of February 2021.

Respectfully Submitted,

{S/
Brandon Green Reg. # 56400-054

Defendant, Pro Se

 

 
Case 1:16-cr-00281-PGG Document 956 Filed 03/02/21 Page 7 of 8

FOOTNOTE(S)

1. Local Criminal Rule 49.1(d) gives a procedure for filing motions for reconsideration in criminal
cases, however, such motion must be accompanied by a "Memorandum" giving the grounds
supporting the request. See Local Criminal Rule 49,1(d). Mr. Green submits that he has hereby
submitted those things to meet that requirement, and he asks that this Court please liberally
construe these Pro Se submissions. See Erickson v. Pardus, 551 U.S. 89, 84, 127 S. Ct. 2197, 167
L. Ed. 2d 1081 (2007); and see, Harris v. Mills, 572 F. 3d 66, 72 (2d Cir, 2009) (both cases showing
that both the United States Supreme Court and Second Circuit require that the Court liberally
construe pro se pleadings).

2. 2. Mr. Green argues that the accompanying Affidavit of Facts in sUpport of nis iAC and other
post-conviction claims demonstrates that his human and civil rights were severely violated in
this Case. These concerns raised by Mr. Green are serious and need to be addressed by the
District Court now.

 

 
 

 

 

 

 

 

 

 

io
| 8c ee :
PRESS FIRMLY TO SEAL wx cere PRESS Fif U.S, POSTAGE PAID
Pec c1ieote Gece = = BRONX, NY
ae | Ba . Lee ps, 21
cae ~ - we ce etn teem ee ie eee - oon ve Sere AMOUNT
, ‘
! 1007 $ 2 6 . 3 o
10007 R2304Mi 14046-96

PRIORITY seco: ua MANNE

M A IL = POSTAL SERVICE EXPRESS’

ertisae ey imtoo
EXPRESS’ fein «= Sf RECT
I So - , . “ us - mp Ae NG ar Tedatal Ageney ACC. No. of Postal Service™ Acct. N

‘1 FROM: @vesse PANT) PHONE (
yo Bbw Wn
yO aK ne Mar Ot 4021

 

Ev 651 469 O52 US

  

 

 

        

 

 

 

        
      

 

  

                  

 

 

 

 

 

  

 

 

 

 

‘ t . rk, -
. cee \ | a 2] |
= - ro. Gwokyn WW WA IeELERK’S GE2en —— 22 Caio o
nec ze | { : PO ZiP Cade ~ ~ | Scheduled Delivery Date Postaga
| wef A BO Oe i D aaiel aie Res, 2% | MuoDry)
, - = ne CU SIGNATURE REQUIRED note: Tha meter must cheok the “Signature Requ xine males {u Gf O $
Ee NV E- O Pp = Requires the addressee’s signature; OF 2) Purchases additional f chases COD service; OR 4) * .
rt + re i fo ee . Purchasas Getum Recelpt sanvice. (tha box is hotchecked, the Pi jieaye . snes! -
= _ @ \ ; a . mail recaptacle or ofher secure jocation without attempling to 8 go's sign defivaly. Scheduled Delivery Time Insurance Fee 1D Fee
a Coa Delivery Optons Uae > Cliogoam (1 sca PM
ON E RATE ai ANY WEIGHT: Ll No Saturday Dellvary (delivered next business d fs VA [J 12 NOON 3 $
:  sundayHoliday Delivery Required {additonal fee Buy ikayte® r ~ - - -
. [i 10:30 AM Delivery Required (additional fee, whe o RGOR OY 10:20 AM Deilvary Fee Return Ress ive Ani wat
Li *Referto USPS,com? ot local Post Cfice™ for avgllfy oe, anspartal
TO: piease Print) PHONE ( 5 $ . $
Sunday/Holiday Precntum Fea | Total Poslage & Fees

 

 

 

To schedule free Package Pickup, Clev \e ox Cov b Lo At Bn
scan the QR code. 5.00 Reac \ i hin. 5 a 5 2
oo . Weight « 1 Acceptangd Emplgyae initials _

Naw \Wv A WS se | ;

ZIP 4 4° (U.S. ADDRESSES ONLY}

Ibs. .
LAAT argv sealed cscceanloud)
Delivery Atlempl [MMDOAY}| Time Employes Signature

 

    
     

——_ =

 

 

Case 1:16-cr-00281-PGG Document 956 Filed 03/02/21 Page 8 of 8

 

 

—a

Employee Signature

 

—

cking”, visit USPS.com or call g00-222-1311. Delivery Atteript (MMDDY)| Time Chand
A

 

 

® For pickup or USPS Tra
@ $100.09 insurance iricluded.

USPS,COM/PICKUP | . TERE
_ — Qp PEEL FROM THIS CORNER Cam. De We

A

 

 

 

 

PSN 7990-02-000-9996

 

     

 

LIAITEF

 

TES PO:
(rm | wa | =—

 
